DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 21-24 are allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combinations with all other limitations:
“…an isolation region filling first and second isolation trenches that partially penetrate the semiconductor substrate, wherein the isolation region includes an insulating liner formed on an inner wall of each of the first and second isolation trenches and a buried insulating layer disposed on the insulating liner and filling the first and second isolation trenches, the buried insulating layer completely covering a surface of the semiconductor substrate between the first and second isolation trenches;…forming a second hexagonal array on the plane that is parallel to the surface of the semiconductor substrate, wherein a center of each of a first photoelectric conversion region of the plurality of photoelectric conversion regions and a first microlens of the plurality of microlenses corresponding to the first photoelectric conversion region overlap each other in the first region, and a center of each of a second photoelectric 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828